DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 04/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent no. 10,632,535 and any patent granted in Application no. 16/620,719 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory and provisional nonstatutory double patenting rejections over ‘535 and ‘719 are hereby withdrawn, respectively. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 contains the following new matter, “MC carbide phase particles comprising the titanium, the zirconium, the hafnium, the vanadium, the niobium and/or the tantalum are dispersively precipitated so as to be in rows,” as nowhere in the original disclosure of the instant application is the carbide phase set forth as being precipitated “in rows” as recited in the claim amendment filed 04/29/2022. Applicant’s instant specification and priority documentation make no mention of this arrangement of the carbide phase, and the carbide phase is only ever described as being dispersedly precipitated along the boundaries of post-segregation cells and with a favorable configuration (instant specification [0070, 0091]); however, no further configuration is specified. 
Claim 7 is rejected by virtue of its dependency on claim 6. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
The omitted steps in claim 6 are: post-segregation cells are formed, in which MC carbide phase particles comprising Ti, Zr, Hf, Va, Nb, and/or Ta are dispersively segregated along boundary regions of the post-segregation cells. In the instant specification, the formation of post-segregation cells and the dispersive segregation of the MC carbide phase along boundary regions of the post-segregation cells is recited as Applicant’s solution to the problems within prior art Co based alloy products [0016]. Applicant has not disclosed any embodiments or inventive examples of forming the instant Co based alloy product without the formation of the post-segregation cells and subsequent segregation of the MC carbide phase along the boundary regions thereof (instant specification [0061-0070, 0095-0099]). There is further no disclosure towards an arrangement of the MC carbide phase in the final formed product other than the phase being dispersedly precipitated along the boundaries of the post-segregation cells (instant specification [0070]). 
Claim 7 is rejected by virtue of its dependency on claim 6. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 and 10 of U.S. Patent No. US 10857595. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding claim 6, the combination of claims 5 and 10 of ‘595 teaches a method for manufacturing a cobalt based alloy product having an identical chemical composition to the instant cobalt based alloy, wherein the method includes identical alloy powder preparation and selective laser melting steps. The only difference between the methods is that in the heat treatment step of ‘595, the additively manufactured article is subjected to a heat treatment at temperatures ranging from 1100-1200 ºC, falling close to the instant heat treatment temperature range of 600 ºC or more and less than 1100 ºC. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). As the ranges are so close, one skilled in the art would have expected substantially similar properties to result. See MPEP 2144.05(I). 
The claims of ‘595 further teach the product being a polycrystalline body with MC carbides of Ti, Zr, Nb, or Ta being precipitated in the crystal grains. Although the claims of ‘595 are silent regarding the MC carbide phase particles being dispersively precipitated in rows as recited in the instant claim, in considering that the method of ‘595 teaches forming a cobalt based alloy product with an identical chemical composition using substantially identical processing steps to the instant cobalt based alloy product, the MC carbide phase particles being dispersively precipitated in rows within matrix phase crystal grains of the polycrystalline body would be expected in the product formed from the method of ‘595. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claim 7, claim 6 of ‘595 teaches the alloy powder preparation step comprising an alloy powder classification substep of regulating the particle size of the cobalt based alloy powder to 5 to 100 μm.

Response to Arguments
	In the remarks filed 04/29/2022, Applicant states that, with regards to the only reference relied upon in the rejection of claims 6-7 under 35 U.S.C. 103, Imano et al. (US 2019/0076926), the subject matter disclosed in the reference and the claimed invention, no later than the effective filing date of the claimed invention, were owned by Mitsubishi Hitachi Power Systems, Ltd., such that Imano does not qualify as prior art under 35 U.S.C. 102(a)(2) or 103 by virtue of the exception codified at 35 U.S.C. 102(b)(2)(c). The rejections over Imano are hereby withdrawn in view of the applicable prior art exception. 
	The Examiner notes that with regards to the nonstatutory double patent rejection of claims 6-7 over US 10857595 applied in the action dated 01/03/2022, no Terminal Disclaimer has been filed, nor is the rejection addressed in Applicant’s remarks or claim amendments filed 04/29/2022. Therefore, the rejection over ‘595 is maintained. 
Applicant's arguments filed 04/29/2022 with regards to the previous indefiniteness rejection of the term “post-segregation cell” in the action dated 01/03/2022 have been fully considered but they are not persuasive. 
The Examiner notes that all features relating to post-segregation cells have been removed from the amended claims filed 04/29/2022. Nevertheless, as the term is heavily recited within Applicant’s inventive concept in the instant specification at [0016] and is seen to be essential to the instant invention, and Applicant’s remarks allege the term as being found and named by the inventors at the time the present invention was made, a response to Applicant’s arguments regarding the term is being included herewith. 
Applicant argues that the terms “segregation cell” and “post-segregation cell” are not common technical terms because they are unique microstructures that were first found and named by the present inventors, particularly, the “post-segregation cell” was found through comparing the instant Fig. 3 with that of Fig. 2 showing “segregation cell.” Applicant further emphasizes that description of the term provided in the instant specification at [0067] “In the present invention, a region surrounded with the MC type carbide phase grains precipitating along a region where the cell wall seems to have existed is referred to as a ‘post-segregation cell.’” The Examiner notes that, as applied in the previous rejection, this definition is not sufficient to define the term as there is a substantial amount of approximation indicated under the condition of “a region where the cell wall seems to have existed.” As stated in Applicant’s remarks, the segregation cells and post-segregation cells are not common technical terms and therefore, there is no standard procedure for determining the features. There is no specific direction provided in the instant disclosure for isolating regions intended as post-segregation cells. While Fig. 3 indicates two post-segregation cells, it is unclear how the boundaries were extrapolated from Fig. 2 and how much approximation was involved. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736